UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For Quarterly Period Ended March 31, 2016 or oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition period from to Commission File Number:000-10210 TREE TOP INDUSTRIES, INC. (Exact name of registrant as specified in its charter) NEVADA 83-0250943 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3887 Pacific Street, Las Vegas, NV 89121 (Address of principal executive offices) (Zip Code) (212) 204 7926 Registrant's telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o NO x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of April 15, 2016, the number of shares outstanding of the registrant’s class of common stock was84,250,890. TABLE OF CONTENTS Pages PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Unaudited Condensed Consolidated Balance Sheets at March 31, 2016 andDecember 31, 2015 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months ended March 31, 2016 and 2015 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of EquitySecurities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 22 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TREE TOP INDUSTRIES, INC. Consolidated Balance Sheets ASSETS March 31, December 31, CURRENT ASSETS Cash and cash equivalents $ Accounts receivable - - Marketable securities Total Current Assets PROPERTY AND EQUIPMENT (NET) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses Accrued interest payable Private Placement Deposits - Asset retirement obligation Due to officers and directors Notes Payable - Notes payable- in default Current portion of long-term debt-related party Current portion of long-term debt - Total Current Liabilities LONG-TERM LIABILITIES Notes payable - related party (less current portion) - Notes payable (less current portion) - Total Long-Term Liabilities - Total Liabilities STOCKHOLDERS' (DEFICIT) Preferred Stock, par value $.001, 50,000 authorized, 0 issued - - Common stock, par value $0.001 per share, 100,000,000 shares authorized; 92,250,890 issued, 84,250,890 outstanding, respectively Additional paid-in-capital Unearned ESOP shares ) ) Accumulated other comprehensive income Retained (Deficit) ) ) Total Stockholders' (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated finacial statements. 3 TREE TOP INDUSTRIES, INC. Consolidated Statements of Operations For the Three Months Ended March 31, REVENUES, net - COST OF SALES, net GROSS PROFIT/(LOSS) ) ) OPERATING EXPENSES General and administrative Compensation and professional fees Depreciation Total Operating Expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSES) Gain on debt forgiveness - - Interest income & other income - - Gain/(loss) on marketable securities - Interest expense ) ) Total Other Income (ExpenseS) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX EXPENSE - - NET LOSS $ ) $ ) OTHER COMPREHENSIVE INCOME (LOSS) net of taxes Unrealized gain (loss) on held for sale marketable securities COMPREHENSIVE LOSS $ ) $ ) BASIC AND DILUTED LOSS PER SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED The accompanying notes are an integral part of these consolidated finacial statements. 4 TREE TOP INDUSTRIES, INC. Consolidated Statements of Cash Flows For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization (Gain)/Loss on marketable securities ) - Imputed interest on loan Change in operating assets and liabilities, net of acquisition: (Increase) decrease in accounts receivable - Increase (decrease) in accounts payable and accrued expenses Net Cash Used in Operating Activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Cash received from sale of marketable securities - Cash paid for marketable securities ) - Net Cash provided by (used in) Investing Activities - CASH FLOWS FROM FINANCING ACTIVITIES Cash received for stock subscriptions Cash received from notes payable Cash paid to related party loans ) ) Cash received from related party loans Net Cash Provided by (Used in) Financing Activities INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES: Cash paid for interest $
